Citation Nr: 0032110	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-14 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for multiple additional disabilities, to 
include additional disability of the heart, the sternum and 
chest, and the left leg, and scars at surgical sites, a 
hernia, and insulin-dependent diabetes mellitus as results of 
surgical and medical treatment by the Department of Veterans 
Affairs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to November 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In June 2000, the appellant appeared and testified at a 
personal hearing by videoconference before the undersigned 
acting Veterans Law Judge, and a transcript of that hearing 
is of record. 


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims has been developed by the RO.  

2. The veteran underwent coronary artery bypass surgery in 
February 1998 at a VA medical facility and developed 
subsequent infection to the saphenous vein harvest site 
and sternum area, which required multiple procedures for 
debridement and closure.

3. Prior to VA bypass surgery in February 1998, the veteran 
suffered from diabetes mellitus.

4. VA coronary artery bypass surgery did not result in 
additional disability of the heart, the sternum, or the 
left leg, a hernia, or insulin-dependent diabetes 
mellitus. 

5. Scars at the surgical sites were necessary consequences of 
the surgery.

6. Infections of the left leg, sternal area, and abdomen 
which occurred following the bypass surgery were not the 
result of any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part.  

7. There is no competent evidence that there was any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing surgical or medical treatment to the veteran in 
1998, to include bypass surgery with a graft from the left 
leg, a graft from the abdomen to the chest, and excision 
of melanoma on the left chest. 


CONCLUSION OF LAW

The requirements for compensation for additional disability 
as the result of medical or surgical treatment by VA, under 
the provisions of 38 U.S.C. § 1151, have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute. All relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded a VA 
examination to assist in adjudication of his claim. The Board 
finds that reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim and 
the Board will proceed to consider the claim on the merits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A). 

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  The amendments apply to claims for compensation 
under 38 U.S.C.A. § 1151, which were filed on or after 
October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
veteran filed his claim under 38 U.S.C.A. § 1151 in July 
1998, and, therefore, the cited amendments to 38 U.S.C.A. § 
1151 apply in this case.

Applicable regulations provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
which are certain to result from or were intended to result 
from the treatment.  38 C.F.R. § 3.358(c)(3) (2000).

In the veteran's case, the record reveals that he was 
admitted to a VA medical center in February 1998 for the 
purpose of coronary artery bypass graft surgery.  An informed 
consent form, signed by the veteran, was obtained on February 
25, 1998 which specifically noted that infection was a 
possible risk of the surgery. 

After a detailed review of the record, the Board finds that 
the veteran's medical history for the pertinent period was 
fairly summarized by the VA medical opinion memorandum dated 
in February 1999.  That examiner noted in his report that the 
veteran was a 62 year old male, status post coronary artery 
bypass graft on February 25, 1998.  The veteran had a past 
medical history of obesity, peripheral vascular disease, non-
insulin dependent diabetes mellitus for the previous three 
years, hypertension, and a smoking history of 50 pack years.  
He had a preoperative cardiac history of chronic stable 
angina, class III.  The veteran was referred by a 
cardiologist for coronary artery bypass grafting.  Prior to 
surgery, the clinical information and coronary angiograms 
were reviewed in a combined conference of cardiologists and 
cardiac surgeons. The consensus was that the operative 
therapy was appropriate.  

The veteran underwent a left anterior descending with 
internal thoracic aorta bypass and a saphenous vein to right 
coronary artery bypass.  The sternal incision was closed with 
interlocking figure of eight wires, and the left saphenous 
vein was used for bypass.  This site was closed with 
absorbable continuous sutures.  Unfortunately, 
postoperatively, the patient had a sternal wound dehiscence 
with a subsequent abdominal flap closure to the chest with 
concurrent dehiscence of the left leg incisions.  The 
veteran's diabetes was reported as a known high risk factor 
for postoperative infections, and unfortunately the veteran 
did develop infections both in the sternal wound and leg 
wound.  Both required multiple operations for debridement and 
closure.  The operations included incision and drainage of 
his left leg in May 1998; the veteran also underwent a skin 
graft to the left leg.  

The veteran underwent sternal debridement in July 1998.  At 
the time of operation, there was a collection of pus and 
debris at the lower part of his previous wound coverage, 
which was opened and all necrotic material was removed; the 
options for wound management included coverage with skin flap 
versus conservative management with continued dressing 
changes were discussed with the patient, and the patient 
decided to give dressing changes a try prior to proceeding 
with operative coverage; therefore, the patient was ready for 
discharge to home in late August  1998 with dressing changes 
to be performed at home and on antibiotic therapy.  The 
veteran then developed methicillin resistant staph aureus 
infection.  

In November 1998, the veteran underwent debridement and 
biopsy of a pigmented lesion on the left chest, which was a 
melanoma.  The infectious disease service was consulted and 
the recommendation was to place the patient on Vancomycin, 
and the general surgery service placed a helical catheter; a 
spontaneous abdominal wound opening was found and drained.  A 
pathology report on the pigmented lesion showed significant 
spreading of a malignant melanoma.  He was followed by 
plastic surgery clinic and scheduled for wide excision of the 
malignant melanoma.  This was done in December 1998; he 
underwent wide excision of the melanoma of left chest and 
debridement and irrigation of an abdominal wound infection.

The Board observes that the veteran underwent several 
hospitalizations after the bypass procedure, principally 
related to wound management.  The record consists of 
voluminous inpatient and outpatient treatment records 
associated with the bypass surgery and subsequent treatment 
for infection and wounds.  The Board notes that the records 
show that no physician has found that the veteran sustained 
additional heart disability or a hernia or contracted insulin 
dependent diabetes as a result of the bypass surgery or 
subsequent medical treatment, and the veteran's sternum was 
surgically split in the usual way.  The Board, therefore, 
finds that no such additional disabilities resulted from VA 
surgical or medical treatment.

The Board also notes that a saphenous vein was harvested from 
the veteran's left leg to accommodate the bypass surgery.  
Loss of a vein in the leg and a scar at the graft site on the 
leg, and at the other graft site on the abdomen, were 
necessary consequences of the surgical procedures, under 38 
C.F.R. § 3.358(c)(3).

The remaining claimed residuals pertain to infections and 
pain in the surgical wounds. The infection at the left leg 
graft site resolved.  There is no indication in the mid-
December 1998 VA hospital discharge summary that, after 
excision of melanoma on the chest, the veteran still had 
active infection at the sternal site of the bypass surgery.  
Assuming, without deciding, that the veteran has continued to 
have pain in his left leg and chest since the VA bypass graft 
surgery, nevertheless, there is no competent medical evidence 
that any such symptoms are the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing 
surgical and medical treatment to the veteran.

Moreover, the examiner who provided the February 1999 opinion 
concluded that all the operations were performed 
appropriately and were certainly indicated in a patient who, 
unfortunately, developed infection following coronary artery 
bypass graft operations.  The examiner also noted that 
diabetes mellitus is a known significant risk factor in 
development of postoperative infections.  The multiple 
procedures which subsequently were undertaken were all 
necessary to control the infections. It should be noted that 
removal of melanoma from the left chest was also necessary in 
VA's treatment of the veteran, and that the examiner 
concluded that the overall care provided to the veteran was 
excellent.  Any adverse events which occurred after the 
bypass surgery in February 1998 and the later melanoma 
excision were, the Board concludes, not the result of any 
fault by VA surgeons or VA medical personnel and thus are not 
compensable under 38 U.S.C.A. § 1151.

At his personal hearing, the veteran complained that he is 
unable to walk long distances due to the condition of his 
left leg and that he has discomfort of his chest (which was 
subjected to multiple surgical procedures) which makes free 
movement of his arms difficult.  While the Board sympathizes 
with the veteran and recognizes that his postoperative course 
was not without problems, nevertheless, in the absence of any 
competent evidence that VA health care providers were 
negligent in their treatment of him or otherwise at fault, 
compensation under 38 U.S.C.A. § 1151 may not be awarded. 

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value, 
because he, as a lay person, is not qualified to offer 
opinions on questions of medical diagnosis or medical 
causation; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to compensation under 38 U.S.C.A. § 1151.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

The appeal is denied. 


		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

